DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 5, 9, 13, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang.
	Regarding Claim 1, Jang discloses “A display device” (Figure 10 and Paragraph [0040], ‘display device’), “comprising: a display region; a non-display region surrounding the display region” (Figure 10, Item 200 ‘display unit’ (Notice the a display region of display unit 200 is provided to have a display region and a non-display region is provided around display unit 200.)), “a first substrate” (Figure 10, Item 100 ‘substrate’),  “a second substrate on the first substrate, and comprising a first surface facing the first substrate, and a second surface opposite to the first surface” (Figure 10, Item 500 ‘encapsulation substrate’ (Notice that encapsulation substrate 500 serves as second substrate having a first surface facing substrate 100 and second surface opposite the described first surface.)), “a touch electrode on the second surface of the second substrate at the display region” (Figure 10, Item 510 ‘first pattern layer’ (Notice that first pattern layer provides at least a touch electrode on the first surface of substrate 500.)), “a touch pad terminal on the second surface of the second substrate at the non-display region, and electrically connected to the touch electrode, the touch pad terminal comprising a first conductive layer” (Figure 10, Items 510, 512d, 511d, and Paragraph [0115], Lines 1 – 3 (Notice that contact units 511d and 512d provide a touch pad terminals on the second surface of substrate 500 in a non-display region of display unit 200 and are electrically connected to at least a touch electrode of touch pattern layer 510. Also, notice that contact units 511d and 512d provide a first conductive layer as part of touch pattern layer 510 as a transparent material such as ITO (indium tin oxide), which is a transparent conductive oxide.)), “and a second conductive layer on and overlapping the first conductive layer” (Figure 10, Items 125, 512D, 511D (Notice that the conductors of connector 125 are in a layer above that is on and overlapping the ITO (i.e. first conductive layer) of the touch pad terminal.)), “in a direction perpendicular to a plane coplanar with the first surface” ((Figure 10, Items 125, 512D, 511D (Notice that the conductors of connector 125 are in a layer above that is on and overlapping the ITO (i.e. first conductive layer) of the touch pad terminal in a direction that is perpendicular (i.e. top to bottom in Figure 10) to a plane which shares the same plane as the first surface of encapsulation substrate 500.)), “while a surface of the second conductive layer is exposed to be connected to a touch signal lead terminal overlapping with the touch pad terminal” (Figure 10 (Notice that a touch signal lead terminal formed of the area of overlap of second conductive layer 125 with touch pad terminals 512d and 511d and electrical contact of second conductive layer 125 with touch pad terminals 512d and 511d, is connected to an exposed, electrically conductive surface of second conductive layer 125 to establish electrical connection at said area.)), “and a sealing member interposed between the first substrate and the second substrate” (Figure 10, Item 250 ‘sealant’ (Notice the sealant 250 is interposed between first substrate 100 and second substrate 500.)), “and connecting the first substrate and the second substrate to each other” (Figure 10, Item 250 ‘sealant’ (Notice the sealant 250 is interposed between first substrate 100 and second substrate 500 to connect each other together.)),  “wherein the sealing member is at the non-display region” (Figure 10, Items 200 and 250 (Notice that sealant 250  is at the non-display region around display unit 200.)),  “and wherein the touch pad terminal is located more inward than the sealing member” (Figure 10, Items 512d, 511d, 250 (Notice that contact units 511d and 512d providing a touch pad terminal on the second surface of substrate 500 in a non-display region of display unit 200 are provided more inward than sealant 250.)).	
Regarding Claim 2, Jang discloses everything claimed as applied above (See Claim 1). In addition, Jang discloses “wherein the touch pad terminal does not overlap with the sealing member” (Figure 10, Items 512d, 511d, 250 (Notice that contact units 511d and 512d providing a touch pad terminal on the second surface of substrate 500 in a non-display region of display unit 200 are provided more inward than sealant 250 and do not overlap with sealant 250.)).	
Regarding Claim 3, Jang discloses everything claimed as applied above (See Claim 1). In addition, Jang discloses “a display element” (Figure 10, Item 200 (Notice that display unit 200 provide a display element.)), “wherein the first substrate comprises a first surface facing the second substrate” (Figure 10, Item 100 (Notice that the first substrate 100 has a first surface facing the second substrate 500.)),  “and a second surface opposite to the first surface of the first substrate” (Figure 10 (Notice that the first substrate 100 has a second surface facing away from the second substrate 500.)),  “and wherein the display element is located on the first surface of the first substrate” (Figure 10, Items 100, 200 (Notice the that display element of display unit 200 is located on the first described surface of substrate 100.)).
Regarding Claim 4, Jang discloses everything claimed as applied above (See Claim 3). In addition, Jang discloses “wherein the display element comprises an anode, a cathode, and an organic emission layer between the anode and the cathode” (Figure 6, Item 231, 235, and 233, and Paragraphs [0076], [0077], and [0080] (Notice that a display element of an organic light emitting diode (OLED) 230 is formed in display unit 200 via a pixel electrode, a counter electrode 235 and an intermediate layer providing an organic light emitting layer.  Also, notice in Paragraph [0080] that 231 functions as anode and 235 functions as a cathode.)).
Regarding Claim 5, Jang discloses everything claimed as applied above (See Claim 4). In addition, Jang discloses “wherein the display element is sealed by the first substrate, the second substrate, and the sealing member” (Figure 10 (Notice the display element of display unit 200 is sealed by substrate 100, substrate 500, and sealant 250.)). 
Regarding Claim 9, Jang discloses everything claimed as applied above (See Claim 1). In addition, Jang discloses “wherein the touch electrode comprises a transparent electrode layer comprising a transparent conductive oxide” (Figure 10, Item 510, and Paragraph [0115], Lines 1 - 3 (Notice that the at least one touch electrode of touch pattern layer 510 is a transparent material such as ITO (indium tin oxide), which is a transparent conductive oxide.)). 
Regarding Claim 13, Jang discloses everything claimed as applied above (See Claim 1). In addition, Jang discloses “a circuit board attached onto the second surface of the second substrate” (Figure 10, Items 125 and 511D, Paragraph [0123], Lines 14 – 15 (Notice that the conductors of connector 125 are in a layer above the ITO of the touch pad terminal on the second described side of substrate 500 and 125 may be an FPCB (flexible printed circuit board).)). 
Regarding Claim 14, Jang discloses everything claimed as applied above (See Claim 13). In addition, Jang discloses “wherein the circuit board comprises a lead terminal connected to the touch pad terminal” (Figure 10, Items 125 and 511D, Paragraph [0123], Lines 14 – 15 (Notice that the conductors of connector 125 implemented as an FPCB are in a layer above the ITO of the touch pad terminal and provide a lead terminal connected to the touch pad terminal.)).
Regarding Claim 16, Jang discloses everything claimed as applied above (See Claim 13). In addition, Jang discloses “wherein the first substrate extends from one end of the second substrate to the outside of the second substrate” (Figure 10 (Notice that first substrate 100 extends from one end of the second substrate 500 at the far left to the outside of substrate 500 at the far right.)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jang.
Regarding Claim 6, Jang discloses everything claimed as applied above (See Claim 4). In addition, Jang fails to explicitly disclose “wherein the second substrate comprises glass or quartz”, but teaches that substrate 300 used to dispose the touch pattern layer 310 of Figure 5 in a manor analogous to substrate 500 of Figure 10 may be formed of glass (Paragraph [0051], Lines 1 – 5). Notice that the above claim is met with respect to the “or” condition.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the second substrate comprises glass” because one having ordinary skill in the art would want to be able to see light transmitted out of display unit 200 through substrate 500.
Regarding Claim 7, Jang discloses everything claimed as applied above (See Claim 6). In addition, Jang discloses “wherein the touch electrode is located directly on the second surface of the second substrate” (Figure 10 (Notice that that at least one touch electrode of touch pattern layer 510 is located directly on the second described surface of the second substrate 500.)).
Regarding Claim 8, Jang discloses everything claimed as applied above (See Claim 1). In addition, Jang discloses “wherein the sealing member comprises [a glass] frit” (Figure 10, Item 250, and Paragraph [0052], Line 3), but fails to explicitly disclose where the glass frit is “optically transparent” (i.e. not a property of all glass). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an “optically transparent” frit because one having ordinary skill in the art would want to avoid a dramatic contrast at the side of touch panel display caused by the sealing frit not being optically transparent.
Claim 10 – 12, 15, and 18 – 23, and 25 - 29 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in in view of Kai.
Regarding Claim 10, Jang discloses everything claimed as applied above (See Claim 9). In addition, Jang discloses “wherein the first conductive layer comprises a transparent conductive oxide” (Figure 10, Item 510, and Paragraph [0115], Lines 1 - 3 (Notice that the at least one touch pad terminal 511d or 512d as part of touch pattern layer 510 is a transparent material such as ITO (indium tin oxide), which is a transparent conductive oxide.)), “and the second conductive layer comprises [a material]” (Figure 10, Items 125 and 511D (Notice that the conductors of connector 125 are in a layer above the ITO of the touch pad terminal.)). Also, Jang fails to explicitly disclose comprising an “opaque metal’. However, Jang teaches that 125 may be an FPCB (Paragraph [0123], Lines 14 – 15). 
In a similar field of endeavor, Kai teaches an FPC with a circuit formed by copper foil (Paragraph [0095], Lines 1 – 3) which is an opaque metal.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide comprising “opaque metal” because one having ordinary skill in the art would want to provide a flexible material of copper foil to prevent cracking.
Regarding Claim 11, Jang and Kai, the combination of hereinafter referenced as JK, disclose/ teach everything claimed as applied above (See Claim 10). In addition, Jang discloses “wherein the transparent electrode layer and the first conductive layer comprises the same material as each other” (Figure 10, Item 510, and Paragraph [0115], Lines 1 - 3 (Notice that the at least one touch pad terminal 511d or 512d as part of touch pattern layer 510 is a transparent material such as ITO (indium tin oxide), which is a transparent conductive oxide. In other, word touch pad terminal 511d or 512d and the at least one touch electrode of touch patter layer 510 are made of the same material of ITO.)).
Regarding Claim 12, JK disclose/ teach everything claimed as applied above (See Claim 10). In addition, Jang fails to explicitly disclose “wherein the second conductive layer comprises at least one of aluminum (Al), platinum (Pt), palladium (Pd), silver (Ag), magnesium (Mg), gold (Au), nickel (Ni), neodymium (Nd), iridium (Ir), chromium (Cr), calcium (Ca), titanium (Ti), tantalum (Ta), tungsten (W), copper (Cu), molybdenum (Mo), Ti/Al/Ti, Mo/Al/Mo, Mo/AlGe/Mo, Ti/Cu, or MoNb”, but teaches that the second conductive layer is provide by an FPCB (Figure 10, Items 125 and 511D, Paragraph [0123], Lines 14 – 15 (Notice that the conductors of connector 125 are in a layer above the ITO of the touch pad terminal and that 125 may be an FPCB). Additionally, Kai teaches an FPC with a circuit formed by copper foil (Paragraph [0095], Lines 1 – 3) and notice that the above claim is met with respect to the “at least one of” condition.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the second conductive layer comprises at least one of aluminum (Al), platinum (Pt), palladium (Pd), silver (Ag), magnesium (Mg), gold (Au), nickel (Ni), neodymium (Nd), iridium (Ir), chromium (Cr), calcium (Ca), titanium (Ti), tantalum (Ta), tungsten (W), copper (Cu), molybdenum (Mo), Ti/Al/Ti, Mo/Al/Mo, Mo/AlGe/Mo, Ti/Cu, or MoNb” because one having ordinary skill in the art would want to provide a flexible material of copper foil to prevent cracking.
Regarding Claim 15, JK disclose/ teach everything claimed as applied above (See Claim 14). In addition, Jang fails to explicitly disclose “wherein the touch pad terminal and the lead terminal are ultrasonically bonded to each other”. However, Kai teaches the bonding of a support plate 6 of touch panel body to an electrode portion of an FPC via an ultrasonic press-in machine (Paragraph [0095]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the touch pad terminal and the lead terminal are ultrasonically bonded to each other” because one having ordinary skill in the art would want to provide a reliable electrical connection.
Regarding Claim 18, Jang discloses “A display device” (Figure 10 and Paragraph [0040], ‘display device’), “comprises: a display region; a non-display region surrounding the display region” (Figure 10, Item 200 ‘display unit’ (Notice the a display region of display unit 200 is provided to have a display region and a non-display region is provided around display unit 200.)), “a display substrate” (Figure 10, Item 100 ‘substrate’),  “an encapsulation substrate on the display substrate, and comprising a first surface facing the display substrate, and a second surface opposite to the first surface” (Figure 10, Item 500 ‘encapsulation substrate’ (Notice that encapsulation substrate 500 serves as second substrate having a first surface facing display substrate 100 and second surface opposite the described first surface.)), “a touch electrode on the second surface of the encapsulation substrate at the display region” (Figure 10, Item 510 ‘first pattern layer’ (Notice that first pattern layer provides at least a touch electrode on the first surface of encapsulation substrate 500.)), “a touch pad terminal on the second surface of the encapsulation substrate at the non-display region, and electrically connected to the touch electrode” (Figure 10, Items 512d, 511d (Notice that contact units 511d and 512d provide a touch pad terminal on the second surface of encapsulation substrate 500 in a non-display region of display unit 200 and electrically connected to at least  a touch electrode of touch pattern layer 510.)), “a display element on the display region of the display substrate” (Figure 10, Item 200 ‘display unit’ (Notice the display element 200 provides at least a display element on the display region of display substrate 100.)), “and sealed by the display substrate, a sealing member, and the encapsulation substrate” (Figure 10 (Notice that at least one display element of display unit 200 is sealed by display substrate 100, encapsulation substrate 500, and sealant 250.)), “a touch element on the encapsulation substrate, and overlapping with the display region of the display substrate” (Figure 10 (Notice the touch pattern layer 510 on encapsulation substrate 500 provide a touch element of encapsulation substrate 500 that overlaps with the display region above display unit 200 on display substrate 100.)), “wherein the touch pad terminal overlaps with a portion of the sealing member in a direction perpendicular to a plane coplanar with first surface” (Figure 10, Items 512d, 511d, 250 (Notice that contact units 511d and 512d providing a touch pad terminal on the second surface of substrate 500 and that the provided touch pad terminal overlaps with a portion of the sealing member in an direction which is perpendicular (i.e. top to bottom in Figure 10) to a plane which shares the same plane as the first surface of encapsulation substrate 500. In other words, notice that a line which is perpendicular to the first surface of encapsulation substrate 500 can be drawn which cuts though both 511d and 250 in a top to bottom direction.)), “and comprise a first pad conductive layer” (Figure 10, Item 510, and Paragraph [0115], Lines 1 - 3 (Notice that the at least one touch pad terminal 511d or 512d as part of touch pattern layer 510 is a layer of transparent material such as ITO (indium tin oxide), which is a transparent conductive oxide layer.)), “and a second pad conductive layer on the first pad conductive layer, the second pad conductive layer comprising [a material]” (Figure 10, Items 125 and 511D (Notice that the conductors of connector 125 are in a layer above the ITO of the touch pad terminal.)). Also, Jang fails to explicitly disclose comprising an “opaque metal’. However, Jang teaches that 125 may be an FPCB (Paragraph [0123], Lines 14 – 15). 
In a similar field of endeavor, Kai teaches an FPC with a circuit formed by copper foil (Paragraph [0095], Lines 1 – 3) which is an opaque metal.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide comprising “opaque metal” because one having ordinary skill in the art would want to provide a flexible material of copper foil to prevent cracking.
Regarding Claim 19, JK disclose/ teach everything claimed as applied above (See Claim 18). In addition, Jang discloses “wherein the touch electrode comprises a transparent electrode layer comprising a transparent conductive oxide” (Figure 10, Item 510, and Paragraph [0115], Lines 1 - 3 (Notice that the at least one touch electrode of touch pattern layer 510 is a transparent material such as ITO (indium tin oxide), which is a transparent conductive oxide.)). 
Regarding Claim 20, JK disclose/ teach everything claimed as applied above (See Claim 19). In addition, Jang discloses “wherein the transparent electrode layer and the first conductive layer comprise the same material as each other” (Figure 10, Item 510, and Paragraph [0115], Lines 1 - 3 (Notice that the at least one touch pad terminal 511d or 512d as part of touch pattern layer 510 is a transparent material such as ITO (indium tin oxide), which is a transparent conductive oxide. In other, word touch pad terminal 511d or 512d and the at least one touch electrode of touch patter layer 510 are made of the same material of ITO.)).
Regarding Claim 21, JK disclose/ teach everything claimed as applied above (See Claim 19). In addition, Jang fails to explicitly disclose “wherein the second conductive layer comprises at least one of aluminum (Al), platinum (Pt), palladium (Pd), silver (Ag), magnesium (Mg), gold (Au), nickel (Ni), neodymium (Nd), iridium (Ir), chromium (Cr), calcium (Ca), titanium (Ti), tantalum (Ta), tungsten (W), copper (Cu), molybdenum (Mo), Ti/Al/Ti, Mo/Al/Mo, Mo/AlGe/Mo, Ti/Cu, or MoNb”, but teaches that the second conductive layer is provide by an FPCB (Figure 10, Items 125 and 511D, Paragraph [0123], Lines 14 – 15 (Notice that the conductors of connector 125 are in a layer above the ITO of the touch pad terminal and that 125 may be an FPCB). Additionally, Kai teaches an FPC with a circuit formed by copper foil (Paragraph [0095], Lines 1 – 3) and notice that the above claim is met with respect to the “at least one of” condition.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the second conductive layer comprises at least one of aluminum (Al), platinum (Pt), palladium (Pd), silver (Ag), magnesium (Mg), gold (Au), nickel (Ni), neodymium (Nd), iridium (Ir), chromium (Cr), calcium (Ca), titanium (Ti), tantalum (Ta), tungsten (W), copper (Cu), molybdenum (Mo), Ti/Al/Ti, Mo/Al/Mo, Mo/AlGe/Mo, Ti/Cu, or MoNb” because one having ordinary skill in the art would want to provide a flexible material of copper foil to prevent cracking.
Regarding Claim 22, JK disclose/ teach everything claimed as applied above (See Claim 18). In addition, Jang discloses “wherein the display substrate comprises a first surface facing the encapsulation substrate” (Figure 10, Item 100 (Notice that the display substrate 100 has a first surface facing the encapsulation substrate 500.)),  “and a second surface opposite to the first surface of the display substrate” (Figure 10 (Notice that the display substrate 100 has a second surface facing away from the encapsulation substrate 500.)),  “and wherein the display element is located on the first surface of the display substrate” (Figure 10, Items 100, 200 (Notice the that display element of display unit 200 is located on the first described surface of display substrate 100.)).
Regarding Claim 23, JK disclose/ teach everything claimed as applied above (See Claim 22). In addition, Jang discloses “wherein the display element comprises an anode, a cathode, and an organic emission layer between the anode and the cathode” (Figure 6, Item 231, 235, and 233, and Paragraphs [0076], [0077], and [0080] (Notice that a display element of an organic light emitting diode (OLED) 230 is formed in display unit 200 via a pixel electrode, a counter electrode 235 and an intermediate layer providing an organic light emitting layer.  Also, notice in Paragraph [0080] that 231 functions as anode and 235 functions as a cathode.)).
Regarding Claim 25, JK disclose/ teach everything claimed as applied above (See Claim 18). In addition, Jang fails to explicitly disclose “wherein the encapsulation substrate comprises glass or quartz”, but teaches that encapsulation substrate 300 used to dispose the touch pattern layer 310 of Figure 5 in a manor analogous to substrate 500 of Figure 10 may be formed of glass (Paragraph [0051], Lines 1 – 5). Notice that the above claim is met with respect to the “or” condition.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the encapsulation substrate comprises glass or quartz” because one having ordinary skill in the art would want to be able to see light transmitted out of display unit 200 through substrate 500.
Regarding Claim 26, JK disclose/ teach everything claimed as applied above (See Claim 18). In addition, Jang discloses “wherein the sealing member comprises [a glass] frit” (Figure 10, Item 250, and Paragraph [0052], Line 3), but fails to explicitly disclose where the glass frit is “optically transparent” (i.e. not a property of all glass). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an “optically transparent” frit because one having ordinary skill in the art would want to avoid a dramatic contrast at the side of touch panel display caused by the sealing frit not being optically transparent.
Regarding Claim 27, JK disclose/ teach everything claimed as applied above (See Claim 18). In addition, Jang discloses “a touch circuit board attached onto the second surface of the encapsulation substrate” (Figure 10, Items 125 and 511D, Paragraph [0123], Lines 14 – 15 (Notice that the conductors of connector 125 are in a layer above the ITO of the touch pad terminal on the second described side of substrate 500 and 125 may be an FPCB (flexible printed circuit board).)), “wherein the touch circuit board comprises a lead terminal connected to the touch pad terminal” (Figure 10, Items 125 and 511D, Paragraph [0123], Lines 14 – 15 (Notice that the conductors of connector 125 implemented as an FPCB are in a layer above the ITO of the touch pad terminal and provide a lead terminal connected to the touch pad terminal.)).
Regarding Claim 28, JK disclose/ teach everything claimed as applied above (See Claim 27). In addition, Jang fails to explicitly disclose “wherein the touch pad terminal and the lead terminal are ultrasonically bonded to each other”. However, Kai teaches the bonding of a support plate 6 of touch panel body to an electrode portion of an FPC via an ultrasonic press-in machine (Paragraph [0095]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the touch pad terminal and the lead terminal are ultrasonically bonded to each other” because one having ordinary skill in the art would want to provide a reliable electrical connection.
Regarding Claim 29, JK disclose/ teach everything claimed as applied above (See Claim 27). In addition, Jang discloses “wherein the display substrate extends from one end of the encapsulation substrate to the outside of the encapsulation substrate in a plan view” (Figures 9 and 10 (Notice that display substrate 100 extends from one end of the encapsulation substrate 500 at the far left (of Figure 10) to the outside of encapsulation substrate 500 at the far right (of Figure 10). A plan view of the above described configuration in Figure 10 is shown in Figure 9)).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jang in view Fukuma et al. (United States Patent Application Publication US 2016/0216738 A1), hereinafter referenced as Fukuma.
Regarding Claim 17, Jang discloses everything claimed as applied above (See Claim 16). In addition, Jang discloses “wherein the first substrate comprises a first surface facing the second substrate” (Figure 10, Items 100, 500 (Notice that first substrate 100 has a first surface (i.e. topmost surface of 100) that faces second substrate 500.)), “and second surface opposite to the first surface of the first substrate” (Figure 10, Items 100, 500 (Notice that first substrate 100 has second surface (i.e. bottommost surface of 100 in Figure 10) that is opposite to the first surface of substrate 100 as described above.)), “and wherein the circuit board is bent to surround a region of the first substrate extending from one end of the second substrate in a plan view” (Figures 9 and 10, Items 125, 100, and 500  (Notice that 125 implemented as an FPCB is bent to surround a region of the first substrate 100 extending from the far right end (i.e. far right end in Figure 10) of the second substrate 500 in a plain view (i.e. plain view of region is shown in Figure 9).)). However, Jang fails to explicitly disclose “one end of the circuit board is located below the second surface of the first substrate”.
In a similar field of endeavor, Fukuma teaches an FPC substrate 40 joined to touch screen 40 with one end of the flexible printed circuit board below a bottom surface of a display panel 10 (Figure 2, Items 20, 40, 10).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “one end of the circuit board is located below the second surface of the first substrate” because one having ordinary skill in the art would want to narrow the frame of display module (Fukuma, Paragraph [0033]). 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Jang, in view Kai, and further in of Fukuma.
Regarding Claim 30, JK disclose/ teach everything claimed as applied above (See Claim 29). In addition, Jang discloses “wherein the display substrate comprises a first surface facing the encapsulation substrate” (Figure 10, Items 100, 500 (Notice that first display substrate 100 has a first surface (i.e. topmost surface of 100) that faces second encapsulation substrate 500.)), “and second surface opposite to the first surface of the display substrate” (Figure 10, Items 100, 500 (Notice that first substrate 100 has second surface (i.e. bottommost surface of 100 in Figure 10) that is opposite to the first surface of substrate 100 as described above.)), “wherein the touch circuit board is bent to surround a region of the display substrate extending from the one end of the encapsulation substrate in the plan view” (Figures 9 and 10, Items 125, 100, and 500  (Notice that 125 implemented as an FPCB is bent to surround a region of the display substrate 100 extending from the far right end (i.e. far right end in Figure 10) of the second substrate 500 in a plain view (i.e. plain view of region is shown in Figure 9).)). In addition, Jang fails to explicitly disclose “one end of the circuit board is located below the second surface of the first substrate”.  However, Fukuma teaches an FPC substrate 40 joined to touch screen 40 with one end of the flexible printed circuit board below a bottom surface of a display panel 10 (Figure 2, Items 20, 40, 10).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “one end of the circuit board is located below the second surface of the first substrate” because one having ordinary skill in the art would want to narrow the frame of display module (Fukuma, Paragraph [0033]).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Jang in view Kida et al. (United States Patent Application Publication US 2015/0242027 A1), hereinafter referenced as Kida.
Regarding Claim 31, Jang discloses everything claimed as applied above (See Claim 1). However, Jang fails to explicitly disclose “wherein the touch pad terminal further comprises an insulating layer interposed between the first conductive layer and the second conductive layer, and the second conductive layer is electrically connected to the first conductive layer via a contact hole penetrating the insulating layer”.
In a similar field of endeavor, Kida teaches an FPC 202 (Figures 7 and 8) with two substrates made of resin (Paragraph [0094], Lines 1 – 3) where through-hole connecting portions 223a of a flexible substrate 221 of FPC 202 are connected to electrode connecting portions 225 through a through-hole (Paragraph [0097], Lines 5 – 8). Notice that a layer of resin which does not short out the electrodes of the FPC provide an insulating layer between electrodes and connecting portions, where electrodes and connection portions electrically connect through contact through-holes.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the touch pad terminal further comprises an insulating layer interposed between the first conductive layer and the second conductive layer, and the second conductive layer is electrically connected to the first conductive layer via a contact hole penetrating the insulating layer” because one having ordinary skill in the art would want to prevent shorting of signals in an FPC (i.e. with regard to providing an insulating layer between first and second conductive layers) and provide input and output connections (i.e. with regard to requiring contact holes).

Response to Applicants Arguments and Amendments
	Applicants arguments and amendments filed June 21, 2022 have been fully considered.
	First, the arguments with respect to the Advisory Action mailed June 08, 2022 are moot in view of the claim amendments filed June 21, 2022 which are different than those filed May 17, 2022 which were addressed by said Advisory Action. 
	Second, the Examiner disagrees that “the cited references, alone or in any
suitable combinations, do not appear to disclose or even suggest at least . . . as now recited in amended Claim 18” (REMARKS, Page 12, Lines 7 – 24 (Line reference made by all written lines, excluding blank lines.)). The Examiner disagrees because of the reasoning set forth in the rejections of Claims 1 and 18 above.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        July 16, 2022